Citation Nr: 0718553	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for claimed multiple 
sclerosis, to include as due to carbon monoxide poisoning.  

2.  Entitlement to service connection for claimed cerebral 
vascular disease, to include as due to carbon monoxide 
poisoning.  

3.  Entitlement to service connection for claimed right 
maxillary sinus lesion, to include as due to carbon monoxide 
poisoning.  

4.  Entitlement to service connection for claimed mood 
disorder, to include as due to carbon monoxide poisoning.  

5.  Entitlement to service connection for claimed cervical 
spondylosis, to include as due to carbon monoxide poisoning.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The appellant service with the Army National Guard extended 
from August 1962 to August 1968.  There were various periods 
of active duty for training that included one from September 
1962 to March 1963 and another from July 22, 1967 to August 
5, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The appellant requested a hearing before a Veterans Law Judge 
at the RO in his February 2004 Substantive Appeal.  He 
withdrew his request in May 2004.  See 38 C.F.R. § 20.702(e) 
(2006).  



FINDINGS OF FACT

1.  The appellant is not shown to have manifested complaints 
or finding referable to multiple sclerosis, cerebral vascular 
disease, a right maxillary sinus lesion, a mood disorder or 
cervical spondylosis during his service with National Guard 
or for many years thereafter.  

2.  No competent evidence has been presented to support the 
appellant's assertions that the claimed multiple sclerosis, 
cerebral vascular disease, right maxillary sinus lesion, mood 
disorder and cervical spondylosis are due to carbon monoxide 
poisoning or any other event or incident during his service 
with the National Guard to including during a period of 
active duty for training including one in July and August 
1967.  



CONCLUSION OF LAW

The appellant does not have disability manifested by multiple 
sclerosis, cerebral vascular disease, a right maxillary sinus 
lesion, a mood disorder, or cervical spondylosis due to 
disease or injury that was incurred in or aggravated by a 
period of active duty for training.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claims in a November 2002 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that the VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
February 2003 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice will result 
from an adjudication of the appellant's claims at this time.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

The Board notes that the appellant's available service 
medical records are devoid of complaints or findings 
referable to multiple sclerosis, cerebral vascular disease, a 
right maxillary sinus lesion, a mood disorder or cervical 
spondylosis.  However, there are no medical records for a 
period of active duty for training in July and August 1967.  

The appellant in this regard has submitted lay statements to 
support his assertions that he had suffered an episode of 
carbon monoxide poisoning during a period of active duty for 
training with National Guard variously reported as having 
happened in 1966 or 1967.  

Subsequent to service, from May 2001 to November 2002, the 
appellant is shown to have received treatment in a private 
medical facility for various conditions, including possible 
small vessel vascular disease.  An October 2001 medical 
record indicated that he had some degree of cervical 
spondylosis.  

A November 2002 record indicated findings consistent with 
multiple sclerosis.  The record also found mucosal thickening 
in the right maxillary sinus that might be associated with 
sinusitis.  It was also noted that the appellant was medicine 
to help with his anxiety and that his affect continued to be 
"labile with disinhibited behavior."  

To date, the RO has not afforded the appellant a VA 
examination, with opinions as to the etiology of his current 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no competent evidence linking 
any of the claimed disorders to a documented event or 
incident of the appellant's period of active duty for 
training; thus, there exists no reasonable possibility that a 
VA examination would result in findings favorable to the 
appellant's claims.  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

The Board notes McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in which the Court addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided to a claimant as required by 
38 U.S.C.A. § 5103A.  

The appellant asserts in this case that he developed the 
claimed conditions as the result of carbon monoxide poisoning 
during his period of active duty for training in 1967.  
However, the evidence presented in this case does not even 
suggest a medical nexus with this claimed incident during his 
period of active duty for training or a related continuity of 
symptomatology following that incident in service.  

Currently, the only evidence of record supporting the claims 
are the appellant's own lay statements.  He has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or competent opinion 
as to medical causation.  

Accordingly, any lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given the absence of competent evidence to support the 
appellant's lay assertions, the Board finds the preponderance 
of the evidence is against the claims.  Hence, the appeal in 
this regard must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  






ORDER

Service connection for multiple sclerosis, to include as due 
to carbon monoxide poisoning is denied.  

Service connection for cerebral vascular disease, to include 
as due to carbon monoxide poisoning is denied.  

Service connection for a right maxillary sinus lesion, to 
include as due to carbon monoxide poisoning is denied.  

Service connection for a mood disorder, to include as due to 
carbon monoxide poisoning is denied.  

Service connection for cervical spondylosis, to include as 
due to carbon monoxide poisoning is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


